

	

		II

		109th CONGRESS

		1st Session

		S. 1080

		IN THE SENATE OF THE UNITED STATES

		

			May 19, 2005

			Mr. Jeffords (for

			 himself, Mr. Lautenberg,

			 Mrs. Boxer, and Mr. Lieberman) introduced the following bill; which

			 was read twice and referred to the Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Safe Drinking Water Act to require the use

		  of nontoxic products in the case of hydraulic fracturing that occurs during oil

		  or natural gas production activities.

	

	

		1.Short titleThis Act may be cited as the

			 Hydraulic Fracturing Safety Act of

			 2005.

		2.Hydraulic

			 fracturingSection 1421(d)(1)

			 of the Safe Drinking Water Act (42 U.S.C. 300h(d)(1)) is amended—

			(1)by adding at the end the following:

			 The term underground injection includes hydraulic

			 fracturing, which means the process of creating a fracture in a reservoir rock,

			 through the injection of fluids and propping agents, for the purpose of

			 reservoir stimulation relating to oil and gas production activities.;

			 and

			(2)by adding at the

			 end the following:

				

					(3)Hydraulic

				fracturing

						(A)In

				generalIn the case of hydraulic fracturing that occurs during

				the exploration for, or the production of, oil or natural gas, a producer of

				oil or natural gas shall not use diesel fuel or any other material that the

				Administrator has listed as a priority pollutant under the

				Federal Water Pollution Control Act

				(33 U.S.C.

				1251 et seq.).

						(B)RegulationsThe

				Administrator shall promulgate such regulations as are necessary—

							(i)to regulate

				hydraulic fracturing in accordance with this subsection; and

							(ii)to ensure that

				State programs under section 1422 or 1425 regulate hydraulic fracturing in

				accordance with this

				subsection.

							.

			

